Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
Applicant Notifications
For future response, it is noted to be careful of adding new matter when amending. See MPEP 608.04 for more details regarding new matter and MPEP 714 (II)(A-D) on how to make amendments.
All MPEP (Manual of Patent Examining Procedure) citations can be found in the link below https://mpep.uspto.aov/RDMS/MPEP/current or can be found by searching MPEP in Google.
Claim Objections
Claims 4-6 objected to because of the following informalities:  Regarding claim 4, the preamble is a repeat of claim 3, which claim 4 is dependent from. The preamble (from the beginning of the claim until where section A is listed) should probably read “The assembly set forth in claim 3 further comprising:”. Further, the claim is required to be one sentence. As written now, sections A-D are 
Regarding claim 6, the status of the claim is unknown, the claim was previously included and is now marked withdrawn, however, the withdrawn term is only used for claims that are directed towards another invention not currently being examined. If the applicant was to remove the claim, the claim should be marked (Canceled) or if changes need to be made, like the other claims marked (currently amended). 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 5, the limitation “may be comprised of, but not limited to” is not well defined. It is unclear whether or not these limitations following this language are positively claimed, as it may or may not include the claimed limitations. Further clarification on language is needed to positively claim the limitations, or in other words, not using the “may be comprised of, but not limited to” language” as this creates uncertainty as to whether the features are claimed or not. Also see the claim objection regarding claim 4 above. 
6 recites the limitation "the motor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 provides detailed structure and claim 5 then broadens the scope back to a general “device that imparts mechanical energy” and therefore does not provide further limiting structure.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huff (U.S. 5765832)
Regarding claim 1, Huff discloses a toss game assembly for one or more players comprising framework supporting an angled sub board (Fig. 1, angled sub board 21) interacts mechanically (Col. 2 Lns. 24-26, target member 30 rotatably disposed on target impact panel 21) with a movable top board (Col. 2 Lns. 24-26, target member 30 is a movable top board) a framework comprising two side frames, a front frame and a rear frame (Col. 2 Lns. 34-40, side panel 23, 24, front panel 26, rear panel 25), the top board having a circular shaped opening (Fig. 1, openings 32-34 allow tossed object 100 to pass through) of a size and shape allowing a tossed object to pass and fall through. 
It is noted that as sub board 21 and top board 30 are mechanically connected one another, and top board 30 is rotatable, under broadest reasonable interpretation of the claim “interacts mechanically” is very broad in scope, and does not provide any specific limitation on what exactly the mechanical interaction is. 
Regarding claim 2, Huff discloses the tossed object comprises of, but not limited to, a bean bag or any type of tossed object (Col. 1 Lns. 25-30, device is a bag toss game apparatus, therefore, a bean bag or tossed object is inherent to pass through hole of device) that is sized appropriately to pass through hole of claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huff (U.S. 5765832) in view of Hoffer (U.S. 20100244384).
Regarding claim 3, Huff discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Huff further discloses a top board (Fig. 1, face board 30)
 However, O’Neill does not disclose which 15is able to move in an oscillating geometric motion, through the mechanical interaction with the sub board (swinging arc, vertical, horizontal, or orbital) relative to the player. 
Hoffer discloses which 15is able to move in an oscillating geometric motion, through the mechanical interaction with the sub board (swinging arc, vertical, horizontal, or orbital) relative to the player. (see Fig. 1, 112, back and forth motion, rotation, i.e. oscillation).
 It is further noted that the framework allowing stable placement of the assembly on a variety of surfaces would be a functional limitation and "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II). Hoffer discloses a top board (Par. 24, platform 40) which can repeatedly move back and forth or rotate the top board and provides all the structural limitations of the claim to perform to recited function of oscillating motion and therefore reads on the claim and when taken in combination with Huff, which discloses a top board mechanically connected to the sub board, one of ordinary skill would have readily recognized the movement patterns disclosed in Hoffer, the combination as a whole would provide motion through mechanical interaction with the sub board and have been obvious to incorporate in the device of Huff to provide variations oscillating movement. 
	
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
It is noted that detailing the structural features of the top board and sub board and all of the mechanical structures to tie the top board and sub board together was not found or suggested by the prior art.
However, it is noted that the limitations need to be corrected of the above noted issues. 

Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. 
Regarding the arguments directed towards Hoffer, it is argued that while the claims are now amended to claim the sub board interacts mechanically with a moveable top board, this limitation is still very broad in scope, as noted above, and covered by the previously used Huff reference, as the top board and sub board are mechanically connected to one another, and as the top board of Huff is rotatable, the board broadly interacts mechanically as claimed. Hoffer is now used to show it would have been obvious to provide the claimed movement pattern (i.e. the oscillating geometric motion) as this would provide variety in the movement pattern of the device. Therefore, applying the movement pattern disclosed in Hoffer with the mechanically connected boards of Huff would have been obvious for the reasons noted above.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711